Name: 2004/883/EC: Commission Decision of 10 December 2004 adjusting the Annex to Council Directive 95/57/EC on the collection of statistical information in the field of tourism as regards country lists (notified under document number C(2004) 4723)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  social affairs;  information technology and data processing
 Date Published: 2008-12-05; 2004-12-21

 21.12.2004 EN Official Journal of the European Union L 373/69 COMMISSION DECISION of 10 December 2004 adjusting the Annex to Council Directive 95/57/EC on the collection of statistical information in the field of tourism as regards country lists (notified under document number C(2004) 4723) (Text with EEA relevance) (2004/883/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism (1), and in particular Articles 3(2) thereof, Whereas: (1) The country lists to be used in data collection need to be updated in order to facilitate the collection of harmonised statistics and because of new requirements regarding data on new countries of destination and origin, due to changes in travel behaviour. (2) The measures provided for in this Decision are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 95/57/EC is amended as shown in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 December 2004. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 291, 6.12.1995, p. 32. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 181, 28.6.1989, p. 47. ANNEX The section headed Breakdown by geographical areas in the Annex to Directive 95/57/EC is replaced by the following text: BREAKDOWN BY GEOGRAPHICAL AREAS 1. Supply side statistics World total Total European Economic Area Total European Union (25) Belgium Czech Republic Denmark Germany Estonia Greece Spain France Ireland Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta Netherlands Austria Poland Portugal Slovenia Slovakia Finland Sweden United Kingdom Total EFTA Iceland Norway Switzerland (incl. Liechtenstein) Total other European countries of which: Russia Turkey Ukraine Total Africa of which: South Africa Total North America of which: United States of America Canada Total South and Central America of which: Brazil Total Asia of which: People's Republic of China Japan Republic of South Korea Total Australia, Oceania and other territories of which: Australia Unspecified 2. Demand side statistics World total Total European Economic Area Total European Union (25) Belgium Czech Republic Denmark Germany Estonia Greece Spain France Ireland Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta Netherlands Austria Poland Portugal Slovenia Slovakia Finland Sweden United Kingdom Total EFTA Iceland Norway Switzerland (incl. Liechtenstein) Total other European countries of which: Bulgaria Romania Russia Turkey Total Africa of which: South Africa Maghreb countries Total North America of which: United States of America Total South and Central America of which: Argentina Brazil Total Asia of which: People's Republic of China Japan Republic of South Korea Total Australia, Oceania and other territories of which: Australia Unspecified